Citation Nr: 1232724	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the left lower extremity, to include as secondary to service-connected residuals of a gunshot wound to the left leg.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.T.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1975, and from August 2004 to October 2004, with additional service in the Army Reserve and National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in May 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In May 2010 and July 2011, the Board remanded the Veteran's claim for further examination.  This development has now been completed and the claim is ready for review. 


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed arthritis of the left lower extremity did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected residuals of a gunshot wound to the left leg.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left lower extremity, to include as secondary to service-connected residuals of a gunshot wound to the left leg, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  A subsequent letter in March 2006 also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in February 2005, September 2010, and August 2011.  Additionally, the Veteran has not indicated that he has received additional treatment for his left lower extremity arthritis.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.


Arthritis

The Veteran seeks entitlement to service connection for arthritis of the left lower extremity.  The Veteran contends that his arthritis of the left lower extremity is the result of his service-connected gunshot wound to the left leg.  He reports that the leg troubles him when it is cold or raining, and that he has arthritis in his ankle and leg.  

The Veteran's service treatment records are void of any treatment or diagnosis of arthritis of the left lower extremity.  

The Veteran was first afforded a VA examination in February 2002.  After examining the Veteran, the examiner noted that the Veteran's left knee, leg, and ankle pain were at least as likely as not related to his gunshot wound of his left calf in 1975.  X-rays of the extremity were not taken at the time and the examiner did not provide a diagnosis related to the Veteran's left lower extremity.  

X-rays of the Veteran's left knee and ankle were obtained in February 2005.  The x-rays of the Veteran's left ankle showed a significant volume of shrapnel in the subcutaneous tissues of the posterior distal calf.  Ankle mortise was noted to be intact, bone density was normal, there was no acute or remote injury seen to the bones, and there was no significant degenerative changes.  X-rays of the Veteran's left knee showed that the knee joint space was normally maintained, normal bone density, no knee joint effusion, and no acute or remote injury.  The reviewer's impression was an unremarkable left knee x-ray. 

At the March 2009 Video Conference hearing, the Veteran reported that he started experiencing arthritis of the left lower extremity about five to seven years after his gunshot wound.  (The gunshot wound was incurred in January 1975 when the Veteran accidentally discharged his weapon striking himself in the calf and left leg.)  The Veteran testified that he had pain on a scale of six or seven out of ten.  Additionally, he reported that he sometimes used a cane.  Lastly, the Veteran reported that he would have some swelling in his ankle.  

The Veteran was afforded another VA examination in October 2008.  The Veteran reported that he had some leg pain when he walked for longer than about a half hour or so, and that the pain he experienced was about six out of ten in the posterior portion of his lower leg and calf.  Further, the examiner noted that other than the above mentioned issue, the Veteran was doing pretty well.  The Veteran reported that he did not use a cane or brace, and that his leg did not bother him much with activities of daily living, but that he was not able to do a lot of running or heavy duty.  The examiner noted that that x-rays of the Veteran's left femur, knee, ankle, and tibia/fibula showed some shrapnel in the lower leg and mild patellofemoral arthritis, otherwise normal.   After examining the Veteran, the examiner concluded that the Veteran's left knee and ankle were normal.

The Veteran was afforded another VA examination in September 2010.  The examiner noted that as to the question of whether the Veteran's left leg pain, left knee pain, left thigh pain, and left ankle pain, were related to his gunshot wound, he found no objective evidence of any gunshot wound to the bony architecture, which would correlate with joint kinematic alteration or abnormal articulation.  There were no changes to his thigh, which would be consistent with any thigh pain.  The examiner stated that the Veteran noted that most of his pain was actually up in his back, rather than his thigh.  He did have a gunshot wound through the calf, which would correlate with a potential deep peroneal nerve injury; however, he had no motor weakness and no objective neurologic changes.  The examiner noted that the Veteran did have a peroneal tendon tendonitis that was not likely related to any gunshot wound received in service in 1975.  

The Veteran was afforded another VA examination in August 2011 to specifically address whether any left lower extremity arthritis was related to his service-connected gunshot wound.  The Veteran reported knee and ankle pain, which affected his activities of daily living and ability to work.  The examiner noted that he reviewed x-rays of the Veteran's left knee, left tibia/fibula, and left ankle dated September 4, 2010.  With respect to his left knee, there were no acute fractures, dislocations, or other bony abnormalities.  The Veteran had very mild narrowing over the medial joint space, and the lateral joint space was well maintained.  No significant marginal osteophytes were noted.  Additionally, the AP and lateral views of the left tibia and fibula demonstrated metallic densities in soft tissues, posteriorly from his previous gunshot wound.  Further, no bony abnormalities were noted.  Three-views of the Veteran's left ankle showed no acute fractures, dislocations, or other bony abnormalities, and his ankle mortise was intact.  Additionally, there was no narrowing of the joint space, evidence of marginal osteophytes, or other evidence of degenerative change.  The examiner diagnosed the Veteran with residuals status post gunshot wound to the left calf with associated soft tissue injury, mild posterior tibialis tendinitis, and mild peroneal tendon tendinitis.  The examiner concluded that based on the radiographic findings, the Veteran did have very mild narrowing of his medial joint line space consistent with mild osteoarthritis localized to the medial compartment of the left knee.  This condition was less likely than not caused by, aggravated by, or secondary to his service-connected gunshot wound to his left lower leg.  Additionally, the examiner stated that upon review of the x-rays of the Veteran's left ankle, he found no evidence of acute or chronic degenerative processes suggestive of arthritis in the ankle because the Veteran's radiographs were normal.  He did have evidence of mild posterior tibialis tendinitis, as well as mild peroneal tendinitis involving the left ankle.  These conditions were likely not related to his previous service-connected gunshot wound.

A September 2011 addendum report was submitted stating rationales to clarify the August 2011 VA examiner's findings.  Upon review of the Veteran's claims file, the physician stated that it showed that the gunshot wound was a soft tissue wound that did not cause any bony malalignment or bony malformation.  Therefore, there would be no residual as far as mechanical malalignment or mechanical dysfunction of the knee present secondary to the gunshot wound, and consequently were less likely than not to cause any issue with regard to the osteoarthritis that was present.  Additionally, tendinitis in the peroneal tendon and posterior tibial tendon were felt to be not likely related to the Veteran's previous service-connected gunshot wound to his left calf.  These muscle bellies were not felt to be affected by the previous gunshot wound, and therefore no alteration in mechanics should be present secondary to this.  The Veteran had good strength throughout his left lower extremity and did not appear that any residuals of the soft tissue should be caused by the previous gunshot wound based on the examination, and the presence of the bullet in a superficial posterior manner, and not in the deep posterior compartment.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for arthritis of the left lower extremity, to include as secondary to service-connected residuals of a gunshot wound to the left leg.  Service treatment records fail to reflect any diagnosis of left lower extremity arthritis and the Veteran has not alleged an in-service diagnosis of this disability.  

The Veteran contends that his left lower extremity arthritis is secondary to his service-connected gunshot wound.  Therefore, the issue of in-service incurrence is not in dispute.  Additionally, the evidence does not show that arthritis manifested within one year of separation, as the February 2005 x-rays of the Veteran's left knee and ankle were interpreted as normal.  Thus, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has carefully considered the Veteran's assertions that his arthritis of the left lower extremity is related to his service-connected gunshot wound to his left leg.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran's left leg was examined in February 2005, but there was no finding of any associated disability.  The examiner concluded that the Veteran's left knee, leg, and ankle pain was at least as likely as not related to his gunshot wound of his left calf in 1975.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Additionally, the examiner failed to state a rationale when rendering the opinion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Because this report was not supported by a factual predicate in the record, the appeal was remanded to obtain a comprehensive examination and opinion.  
 
The August 2011 and September 2011 VA examination and addendum reports noted that the Veteran's gunshot wound was a soft tissue wound that did not cause any bony malalignment or bony malformation.  Therefore, there would be no residual as far as mechanical malalignment or mechanical dysfunction of the knee present secondary to the gunshot wound, and consequently were less likely than not to cause any issue with regard to the osteoarthritis that was present.  Additionally, the VA examiner noted that after reviewing x-rays of the Veteran's left ankle, he found no evidence of acute or chronic degenerative processes suggestive of arthritis in the ankle.   It was reasoned that because the gunshot wound was to soft tissue, it did not cause malalignment or mechanical dysfunction of the knee.  The Board notes that in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Lastly, it was noted that the diagnosis of tendinitis in the peroneal tendon and posterior tibial tendon were felt to not be likely related to his previous service-connected gunshot wound.  The ankle was also free of evidence of bony abnormalities and the mortise was intact.  The Veteran had good strength throughout his left lower extremity and did not appear that any residuals of the soft tissue should be caused by the previous gunshot wound based on the examination, and the presence of the bullet in a superficial posterior manner, and not in the deep posterior compartment.  This rationale supports the conclusion any arthritis of the lower extremity that currently exists is neither related to service, aggravated by service, nor secondary to his service-connected GSW residuals.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for arthritis of the left lower extremity, to include as secondary to service-connected residuals of a gunshot wound to the left leg, must be denied.


ORDER

Entitlement to service connection for arthritis of the left lower extremity, to include as secondary to service-connected residuals of a gunshot wound to the left leg, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


